                                           Case 3:19-cv-07965-RS Document 21 Filed 01/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        ABANTE ROOTER AND PLUMBING
                                  10    INC,                                              Case No. 19-cv-07965-RS

                                  11                   Plaintiff,
                                                                                          ORDER REQUESTING
                                  12            v.                                        SUPPLEMENTAL BRIEFING
Northern District of California
 United States District Court




                                  13    MSC MERCHANT SERVICE CENTER,
                                        LLC,
                                  14
                                                       Defendant.
                                  15

                                  16          Defense counsel Dentons US LLP has moved to withdraw from the present action and

                                  17   indicated that the motion is unopposed by plaintiffs. See ECF No. 20. The grounds for this

                                  18   withdrawal purport to be that “Defendant indicated in an email on January 28, 2020, that

                                  19   Defendant no longer wants to utilize the services of Counsel.” Id. That wish is purportedly

                                  20   “reaffirmed” by defendant’s signature on the motion. Id.

                                  21          However, the initial version of the motion, see ECF No. 18, had no signature on behalf of

                                  22   defendant. The amended version is signed by Renalyn Sales, who purports to be a “representative

                                  23   for defendant.” See ECF No. 20. However, the motion does not specify what authority Sales has to

                                  24   represent defendant. It also does not contain any other evidence demonstrating defendant’s

                                  25   purported wish for counsel to withdraw, such as a declaration or a copy of the January 28 email.

                                  26          While the motion may be unopposed by plaintiff’s counsel, before it can be considered,

                                  27   defense counsel is ordered to provide supplemental briefing explaining what authority Sales has to

                                  28   speak on behalf of defendant and/or provide additional evidence demonstrating defendant’s
                                           Case 3:19-cv-07965-RS Document 21 Filed 01/31/20 Page 2 of 2




                                   1   purported wish for counsel to withdraw. Defense counsel will be given 10 days to submit this

                                   2   supplemental briefing.

                                   3

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: January 30, 2020

                                   7                                                  ______________________________________
                                                                                      __
                                                                                       _____________________________ __
                                                                                                                     _ ______
                                                                                      RICHARD SEEBORG
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                             << SHORT ORDER TITLE >>
                                                                                                               CASE NO. 19-cv-07965-RS
                                                                                       2
